IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE

                       Assigned on Briefs September 15, 2015

             SHAUN STEVEN KIDD v. STATE OF TENNESSEE

            Direct Appeal from the Criminal Court for Hamilton County
                        No. 293421    Don W. Poole, Judge



              No. E2014-02426-CCA-R3-PC – Filed December 15, 2015



The Petitioner, Shaun Steven Kidd, appeals the Hamilton County Criminal Court‟s
summary dismissal of his petition for a writ of error coram nobis. Based upon the record
and the parties‟ briefs, we affirm the dismissal of the petition.

 Tenn. R. App. 3 Appeal as of Right; Judgment of the Criminal Court is Affirmed.

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which ALAN E. GLENN,
and D. KELLY THOMAS, JR., JJ., joined.

Shaun Steven Kidd, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Lacy Wilber, Senior Counsel; and
M. Neal Pinkston, District Attorney General for the appellee, State of Tennessee.

                                       OPINION

                                I. Factual Background

       The technical record contains only the Petitioner‟s pro se petition for a writ of
error coram nobis, the coram nobis court‟s lengthy order dismissing the petition, and the
Petitioner‟s notice of appeal. We glean the following procedural history from the coram
nobis court‟s order: On January 14, 2010, the Petitioner pled guilty in three separate
cases to fraudulent use of a credit card, aggravated burglary, criminal simulation, and
forgery. The trial court sentenced him “as a multiple offender to the department of
correction and, after service of eleven (11) months, twenty-nine (29) days, probation for
consecutive terms of two (2) years, six (6) years, four (4) years, and four (4) years,
respectively.” On August 9, 2010, the Petitioner‟s probation sentences for burglary and
fraudulent use of a credit card were revoked.

       In November 2014, the Petitioner filed a petition for a writ of error coram nobis,
alleging that the affidavit of complaint filed in the aggravated burglary case had been
improperly signed by the investigating officer, not the victim. The Petitioner further
alleged that he received the ineffective assistance of counsel in that counsel “failed to
object to such [improper] Affidavit of Complaint” and advised him to “plea out” instead
of go to trial. On November 12, 2014, the coram nobis court found that the petition failed
to allege a cognizable ground for coram nobis relief but that it stated a claim of
ineffective assistance of counsel. The court ordered that the petition be treated as a
petition for post-conviction relief but summarily dismissed the petition because the
Petitioner had filed it outside the one-year statute of limitations.

                                       II. Analysis

        On appeal, the Petitioner maintains that the victim was required to sign the
affidavit of complaint and that he received the ineffective assistance of counsel due to
trial counsel‟s failure to challenge the improper affidavit. He also alleges various issues
for the first time, including that counsel would not allow him to present an alibi or “other
Remedies” and that he has been diagnosed with severe psychiatric illness. The State
argues that the coram nobis court properly dismissed the petition. We agree with the
State.

      The writ of error coram nobis is codified in Tennessee Code Annotated section 40-
26-105, which provides as follows:

              There is hereby made available to convicted defendants in
              criminal cases a proceeding in the nature of a writ of error
              coram nobis, to be governed by the same rules and procedure
              applicable to the writ of error coram nobis in civil cases,
              except insofar as inconsistent herewith. . . . Upon a showing
              by the defendant that the defendant was without fault in
              failing to present certain evidence at the proper time, a writ of
              error coram nobis will lie for subsequently or newly
              discovered evidence relating to matters which were litigated
              at the trial if the judge determines that such evidence may
              have resulted in a different judgment, had it been presented at
              the trial.

Our supreme court has held that a conviction pursuant to a guilty plea falls within a broad
                                            -2-
interpretation of a “trial” for the purposes of the aforementioned statute. Wlodarz v.
State, 361 S.W.3d 490, 503 (Tenn. 2012).1 Generally, a decision whether to grant a writ
of error coram nobis rests within the sound discretion of the trial court. See State v. Hart,
911 S.W.2d 371, 375 (Tenn. Crim. App. 1995).

        The writ of error coram nobis is a post-conviction mechanism that has a long
history in the common law and the State of Tennessee. See, e.g., State v. Vasques, 221
S.W.3d 514, 524-26 (Tenn. 2007). The writ “is an extraordinary procedural remedy . . .
[that] fills only a slight gap into which few cases fall.” State v. Mixon, 983 S.W.2d 661,
672 (Tenn. 1999).

       Our supreme court has outlined the procedure that a court considering a petition
for a writ of error coram nobis is to follow:

                 [T]he trial judge must first consider the newly discovered
                 evidence and be “reasonably well satisfied” with its veracity.
                 If the defendant is “without fault” in the sense that the
                 exercise of reasonable diligence would not have led to a
                 timely discovery of the new information, the trial judge must
                 then consider both the evidence at trial and that offered at the
                 coram nobis proceeding in order to determine whether the
                 new evidence may have led to a different result.

Vasques, 221 S.W.3d at 527. In determining whether the new information may have led
to a different result, the question before the court is “„whether a reasonable basis exists
for concluding that had the evidence been presented at trial, the result of the proceeding
might have been different.‟” Id. (quoting State v. Roberto Vasques, No. M2004-00166-
CCA-R3-CD, 2005 WL 2477530, at *13 (Tenn. Crim. App. at Nashville, Oct. 7, 2005)).

        Turning to the instant case, we note that coram nobis claims are “singularly fact-
intensive,” “not easily resolved on the face of the petition,” and “often require a hearing.”
Harris v. State, 102 S.W.3d 587, 593 (Tenn. 2003). However, as the coram nobis court
ruled, the allegations raised by the petition did not present a colorable claim for coram
nobis relief but, instead, raised allegations more appropriate in a petition for post-
conviction relief. Additionally, even treating the petition as one for post-conviction
relief, the Petitioner filed it well-outside the one-year statute of limitations. See Tenn.
Code Ann. § 40-30-102(a). Therefore, we conclude that the trial court committed no
abuse of discretion by summarily dismissing the petition.

        1
           We note that our supreme court recently granted a Rule 11 application for permission to appeal an opinion
of this court in which the supreme court directed the parties to address whether it should reconsider its opinion in
Wlodarz. Clark Derrick Frazier v. State, No. M2014-02374-SC-R11-ECN (Tenn. Oct. 16, 2015) (order).
                                                       -3-
                                    III. Conclusion

       Based upon the record and the parties‟ briefs, we affirm the judgment of the coram
nobis court.

                                                _________________________________
                                                NORMA MCGEE OGLE, JUDGE




                                          -4-